                    1 MARC S. CWIK, ESQ.
                      Nevada Bar No. 006946
                    2 ADAM J. PERNSTEINER
                      Nevada Bar No. 7862
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Marc.Cwik@lewisbrisbois.com
                    6 Adam.Pernsteiner@lewisbrisbois.com

                    7 Attorneys for Defendant Silver Terrace II
                      Landscape Maintenance Association
                    8
                                                  UNITED STATES DISTRICT COURT
                    9
                                                         DISTRICT OF NEVADA
                   10

                   11 BANK OF AMERICA, N.A.,                              CASE NO. 3:16-CV-00714-MMD-WGC

                   12                      Plaintiff,                     STIPULATION AND ORDER TO EXTEND
                                                                          TIME FOR FILING REPLY BRIEFS RE:
                   13             v.                                      PENDING DISPOSITIVE MOTIONS

                   14 SILVER TERRACE II LANDSCAPE
                      MAINTENANCE ASSOCIATION;
                   15 RAVENSTAR INVESTMENTS, LLC;
                      RONALD L. BRANDON; PHIL FRINK &
                   16 ASSOCIATES, INC.; GAYLE A. KERN,
                      LTD. DBA KERN & ASSOCIATES, LTD.,
                   17
                                 Defendants.
                   18

                   19            IT IS HEREBY STIPULATED between Plaintiff BANK OF AMERICA, N.A., (“BANA”), by
                   20 and through its counsel of record, Darren T. Brenner, Esq. and Holly E. Walker, Esq. of Akerman

                   21 LLP.; Defendant SILVER TERRACE II LANDSCAPE MAINTENANCE ASSOCIATION (“Silver

                   22 Terrace”), by and through its counsel of record , Marc S. Cwik, Esq., and Adam J. Pernsteiner, Esq.,

                   23 of the law firm of Lewis Brisbois Bisgaard & Smith LLP; and RAVENSTAR INVESTMENTS, LLC

                   24 (“Ravenstar”) by and through its counsel of record, Nathan J. Aman, Esq. and Stephanie K. Funk, Esq.

                   25 of Viloria, Oliphant, Oster & Aman LLP that:

                   26       1.    The date for BANA to file reply points and authorities in support of Bank of America, N.A.’s
                   27            Motion for Partial Summary Judgment [ECF 109], currently due on March 11, 2020, shall be
                   28            extended up to and including March 18, 2020; and
LEWIS
BRISBOIS                4836-3294-5079.1                                                       3:16-CV-00714-MMD-WGC
BISGAARD                                                                 1
& SMITH LLP                                STIPULATION AND ORDER TO EXTEND TIME FOR FILING REPLY BRIEFS
ATTORNEYS AT LAW                                         RE: PENDING DISPOSITIVE MOTIONS
                    1       2. The date for Silver Terrace to file reply points and authorities in Support of Silver Terrace II

                    2            Landscape Maintenance Association’s Motion for Summary Judgment [ECF 112], currently

                    3            due on March 11, 2020, shall be extended up to and including March 18, 2020.

                    4

                    5 DATED this 11th day of March, 2020.                   DATED this 11th day of March, 2020.

                    6 AKERMAN LLP                                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                    7
                        /s/ Holly E. Walker                                   /s/ Marc S. Cwik
                    8 DARREN T. BRENNER, ESQ.                               MARC S. CWIK, ESQ.
                      Nevada Bar No. 8386                                   Nevada Bar No. 06946
                    9
                      HOLLY E. WALKER, ESQ.                                 ADAM J. PERNSTEINER, ESQ.
                   10 Nevada Bar No. 14295                                  Nevada Bar No. 7862
                      1635 Village Center Circle, Suite 200                 6385 S. Rainbow Boulevard, Suite 600
                   11 Las Vegas, NV 89134                                   Las Vegas, Nevada 89118
                      Attorneys for Plaintiff Bank of America, N.A          Attorneys for Silver Terrace II Landscape
                   12                                                       Maintenance Association
                                   th
                   13 DATED this 11 day of March, 2020.

                   14 VILORIA, OLIPHANT,
                      OSTER & AMAN LLP
                   15

                   16    /s/ Stephanie K. Funk
                        NATHAN J. AMAN, ESQ.
                   17   Nevada Bar No. 8354
                        STEPHANIE K. FUNK, ESQ.
                   18
                        Nevada Bar No. 12898
                   19   327 California Ave.
                        Reno, NV 89509
                   20   Attorneys for Defendant Ravenstar Investments,
                        LLC
                   21

                   22
                                                                      ORDER
                   23
                                 IT IS SO ORDERED.
                   24
                                                                              __________________________________
                   25                                                         UNITED STATES DISTRICT JUDGE

                   26
                                                                                     March 13, 2020
                                                                              Dated: __________________________
                   27

                   28
LEWIS
BRISBOIS                4836-3294-5079.1                                                       3:16-CV-00714-MMD-WGC
BISGAARD                                                                 2
& SMITH LLP                                STIPULATION AND ORDER TO EXTEND TIME FOR FILING REPLY BRIEFS
ATTORNEYS AT LAW                                         RE: PENDING DISPOSITIVE MOTIONS
                    1                                     CERTIFICATE OF SERVICE

                    2            Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP and that on this 11th day of March, 2020, I did cause a true and correct

                    4 copy of the foregoing STIPULATION AND ORDER TO EXTEND TIME FOR FILING REPLY

                    5 BRIEFS RE: PENDING DISPOSITIVE MOTIONS to be served via the CM/ECF filing system

                    6 and/or U.S. Mail to all parties on the service list.

                    7
                                           Attorney                                    Party                 Phone/Fax
                    8
                         Darren T. Brenner, Esq.                             Attorneys for Plaintiff   P: (702) 634-5000
                    9    Nevada Bar No. 8686                                 Bank of America, N.A.     F: (702) 380-8572
                         darren.brenner@akerman.com
                   10    Holly E. Walker, Esq.
                         Nevada Bar No. 14295
                   11    holly.walker@akerman.com
                         AKERMAN, LLP
                   12
                         1635 Village Center Circle, Suite 200
                   13    Las Vegas, NV 89134

                   14    Nathan J Aman, Esq.                                 Attorney’s for Defendant P: (775)284-8888
                         Nevada Bar No. 8354                                 Ravenstar Investments,   F: (702) 284-3838
                   15    naman@renonvlaw.com                                 LLC
                   16    Stephanie K. Funk, Esq.
                         Nevada Bar No. 12898
                   17    sfunk@renonvlaw.com
                         VILORIA. OLIPHANT, OSTER & AMAN
                   18    L.L.P.
                         327 California Ave.
                   19    Reno, Nevada 89509
                   20

                   21
                                                                  By /s/ Susan Awe
                   22                                                Susan Awe, An Employee of
                                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS                4836-3294-5079.1                                                       3:16-CV-00714-MMD-WGC
BISGAARD                                                                 3
& SMITH LLP                                STIPULATION AND ORDER TO EXTEND TIME FOR FILING REPLY BRIEFS
ATTORNEYS AT LAW                                         RE: PENDING DISPOSITIVE MOTIONS
